 FREDRICKSON MOTOR EXPRESS CORPORATION557Fredrickson Motor Express Corporation and Interna-tionalUnion of District 50, Allied and TechnicalWorkers of the United States and Canada. Cases11-CA-4458, 11-CA-4476, 11-CA-4509, 11-CA-5426, 11-CA-4568, and 11-CA-4651October 10, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn April 21, 1972, Administrative Law Judge'Max Rosenberg issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supplement to exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and thesupplement thereto and has decided to affirm the rul-ings, findings,' and conclusions of the AdministrativeLaw Judge and to adopt his recommended Order.Contrary to our dissenting colleague, we wouldfind that the Respondent violated Section 8(a)(3) and(1) of the Act by discharging employees Larson andEady..ConcerningLarson'sdischarge, the record,which is more fully set forth by the AdministrativeLaw Judge, indicates that Larson was active on behalfof the Teamsters Union until December 1970, atwhich time he became actively involved in District50's organizing campaign. Larson signed a District 50card in December 1970, solicited other employees todo the same, and wore a District 50 patch from Feb-ruary 24, 1971, until he was discharged on April 23,1971. The day before his discharge, Larson, upon in-forming his supervisor that his driver's license hadbeen revoked, was told to finish his shift by workingon the dock. The following day, Larson was again toldby the Respondent's terminal manager to continueworking on the dock while the manager thought aboutthe situation. Later that day, Larson was terminateddespite his offer to work as a warehouseman on thedock. He was later refused reemployment when heanswered the Respondent's advertisement whichsought a warehouseman. Contrary to the Respon-1The title of "Tnal Examiner"was changedto "Administrative LawJudge"effectiveAugust 19, 1972.2 In adopting the Decision of the AdministrativeLaw Judge we herebycorrect the inadvertent typographical error thatemployee Sherrill joined theUnionin November 1971 when the record indicates that Sherrill joined theUnion in November 1970.dent's assertions that it had a hard and fast ruleagainst the transfer of employees to lesser payingjobs, the record further reveals that in 1969 the Re-spondent granted the request of a supervisor on thedock to transfer to his former, lower paying, truck-driving job and in mid-1970 the Respondent againbreached its policy by granting the request of anothersupervisor to transfer for health reasons to the posi-tion of a gate guard. Additionally, in his uncontradict-ed testimony, Larson named six former employeeswho had been rehired by the Respondent. Lastly,Frederickson, Respondent's president, who did notspecifically deny Larson's assertions, acknowledgedthat even after January 26, 1970, when theaforemen-tioned non-rehire policy of the Respondent was ineffect,'exceptions could be made to the rule. In viewof the foregoing, contrary to our dissenting colleague,we agree with the Administrative Law Judge that theRespondent has not maintained and enforced a rigidpolicy of terminating employees rather than demotingthem or refusing to rehire them after a break inservice. Accordingly, we find that Larson's dischargeviolated Section 8(a)(3) and (1) of the Act.Concerning the discharge of employee Eady, therecord, which again is more fully set forth by theAdministrative Law Judge, indicates that the Respon-dent was well aware of Eady's union affiliation andactivities. Indeed, our dissentingcolleague agrees thatthe Respondent violated Section 8(a)(1) of the Act byasking on its application form whether Eady was aunion member, by Supervisor Long's interrogationconcerning Eady's union affiliations, by SupervisorHowie's interrogation and subsequent warning con-cerning Eady's unionbadge, by Supervisor Fun's in-terrogationconcerningEady'ssolicitationofauthorization cards, and by Supervisor Fun's threatthat Eady would be summarily discharged for enlist-ing union membership.In finding that the Respondent violated Section8(a)(3) by discharging Eady, we are aware of the nota-tions about faulty work and conduct which were al-legedly in Eady's personnel file but note that suchentries were not made until Eady's unionactivitiesbecame prominent. Although the Respondent intro-duced into evidence "Over, Short andDamage Re-ports" to justify Eady's discharge, many of the reportsattributed the responsibility for such damage to anemployee other than Eady. Moreover, Eady was nev-er shown the aforementioned damage reports andother men working on the dock had as many, or per-haps more, of such reports in theirfiles.Lastly, al-though Dock Supervisor Fun testified that Eadyfailed to report anticipated absences on three to fiveoccasions, only one of the Respondent's records indi-cates that Eady neglected to reportan absence. Inthese circumstances and in light of the Respondent's199 NLRB No. 82 558DECISIONSOF NATIONAL LABOR RELATIONS BOARDforegoing demonstrated animus with respect to theunion affiliation and activities of employee Eady, weagree with the Administrative Law Judge that Eadywas discharged on April 5, 1971, not for work insuffi-cienciesbut because he was a known union adherent.Accordingly, we conclude that Eady's discharge wasdiscriminatorilymotivated and violative of Section8(a)(3) and (1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Fredrickson Motor Ex-press Corporation, Charlotte, North Carolina, its offi-cers, agents, successors, and assigns, shall take theaction set forth in said recommended Order.CHAIRMAN MILLER,dissenting in part:forklift and misdirect and mishandle freight. In theface of this undisputed evidence, it cannot fairly besaid that the Employer was seizing upon an error asa pretext in order to discharge him for union activity.Instead, the record shows that Respondent gave himseveral opportunities to improve his working habits,and, when he failed to correct the very habits aboutwhich he was warned, Respondent discharged him. Inthese circumstances, I do not find that the evidencejustifies the conclusion that the real reason for hisdischarge was union activity. I therefore dissent fromthe 8(a)(3) finding with respect to his discharge.In all other respects, I concur in the findings ofmy colleagues.3Although Larson namedsix formeremployees who had beenrehired, itis clear that these rehires took place prior to January 1970, and that the policyhas not been breachedsince that time.Unlike my colleagues,I cannot agreethat Re-TRIAL EXAMINER'S DECISIONspondent discharged Don Larson and Richard Eadybecause of their union activities in violation of Section8(a)(3) of the Act.The record clearly establishes that at the time ofLarson's discharge the Company had in effect a poli-cy prohibiting the rehire of terminated or dischargedemployees. There is no evidence to establish that thispolicy was ever breached after it was firmly estab-lished in January 1970.'Nor does the evidence reflect that the Company'srefusal to demote rather than discharge Larson wasdiscriminatorily motivated. Larson was employed asa driver. He lost his license for drunken driving andspeeding and consequently was disqualified to per-form his duties as a driver for 3 years. His situationwas considerably different from that of the long-termemployee whose health required that he be given a lessonerous position, and who had, prior to theRespondent's January 1970 policy, been demotedrather than terminated. This humane treatment of anemployee with health problems does not establish aprecedent requiring Respondent to find work for em-ployees who, through their own negligence, can nolonger perform the tasks for which they were hired.Nor does the fact that they choose to participate inunion activity give them the right to favored treat-ment. I see no evidence in the record that Larson wasdiscriminatorily treated and accordingly would findno violation of Section 8(a)(3) of the Act arising outof his termination.Richard Eady admitted that he was warned onseveral occasions about his poor working habits. Hewas also warned about using excessive speed in theoperation of his forklift and mishandling freight. De-spite these warnings, Eady continued to speed on theSTATEMENT OF THE CASEMAX ROSENBERG, Trial Examiner: This case, with allparties represented, was tried before me in Charlotte, NorthCarolina, on October 26, 27, 28, and 29, 1971, on anamended complaint of the General Counsel of the NationalLabor Relations Board and an amended answer filed there-to by Fredrickson Motor Express Corporation, hereincalled the Respondent.' At issue is whether Respondentviolated Section 8(a)(1) and(3) of the National Labor Rela-tions Act, as amended.A brief has been received from the General Counselwhich has been duly considered.Upon the entire record made in this proceeding, in-cluding my observation of the witnesses who testified, Ihereby make the following:IFINDINGSOF FACTAND CONCLUSIONSRespondent, a motor carrier, is a North Carolina cor-poration with terminals located in Charlotte, Asheville,Hickory, and King's Mountain, where it isengaged in thetrucking business. During the annual period material to thisproceeding, Respondent transported freight valued in ex-cess of $50,000, which originated at various points in NorthCarolina, to points outside that State and,during the sameperiod, Respondent transported freight valuedin excess of$50,000 from points outside the State of North Carolina tolocations within that State. The complaintalleges, the an-swer admits, and I find that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.1The complaint, which issued on September 23, 1971, is based uponcharges filed and served on January 21, 1971, February 8, 1971, March 11,1971,March 29, 1971, May 5, 1971, and August 9, 1971. FREDRICKSON MOTOR EXPRESS CORPORATION559II.THE LABOR ORGANIZATION INVOLVEDRespondent on July 29, 1970, he was required to fill out anInternational Union of District 50, Allied and Techni-cal Workers of the United States and Canada, herein calledthe Union, is a labor organization within the meaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that Respondent independentlyviolated Section 8(a)(1) of the Act by restraining, coercing,and interfering with the rights of its employees guaranteedunder Section 7 of the Act. The complaint further allegesthat Respondent offended the provisions of Section 8(a)(3)by discharging employees Murrey Sherrill on February 4,1971,Marshall Ruple on March 2, 1971, Richard Eady onApril 5, 1971, Don Larson on April 23, 1971, and A. DaleRobinson on July 14, 1971. Finally, the complaint chargesthat Respondent committed violations of Section 8(a)(3) byassigningmore onerous duties to Don Larson on October27, 1970, and to Harley Silver on February 8, 1971, becausethey joined and supported the Union. Respondent deniesthe commissionof any labor practices proscribed by theAct.In early 1968, Local 61 of the Teamsters embarkedupon an organizational campaignamongRespondent'sdrivers and warehousemen at its various terminals. In con-sequenceof this campaign, Local 61 obtained a Board certi-fication as the collective-bargainingagent for a unit ofemployees at Respondent's Charlotte terminal on October25, 1968, and was therecipientof another such certificationat Respondent's Canton and Ashevilleterminalson January16, 1969. Commencing in February 1969, Respondent's su-pervisors at various terminals indulged in a series of acts ofcoercive interrogation and threats to employees designed tochill their ardor for elected collective representation. Thisconduct found its way into a complaint filed by the GeneralCounsel of the Board against Respondent which issued onJuly 20, 1970. After a full hearing, and on June 8, 1971, theBoard entered a Decision and Order finding that Respon-dent had violated Section 8(a)(1) of the Act by the foregoingconduct.'Meanwhile, after unsuccessful attempts to negotiate alabor agreement with Respondent, Local 61 faded out of thepicture and, in October 1970, the Union entered upon thescene.That Respondent was fully apprised of the activitiesof alleged discriminatees Larson, Sherrill, and Silver on be-half of Local 61 and subsequently the Union is evidencedby three petitions which Sherrill personally mailed to Re-spondent on October 27, November 17, and November 23,1970. These petitions recited that the employees whose namesappeared thereon had actively supported Local 61and that they intendedto engagein other concerted, pro-tected activities in the future.Even before the Union's campaigngot off the ground,Respondent manifested its opposition to unionization in acoercive and restraining manner. Harley Silver credibly tes-tified and I find that, when he obtained employment withapplication form which contained the question "Give thename of any labor organization of which youare a mem-ber."3 On the same day, Silver conversed with Harry Long,manager of the Charlotteterminal.During the colloquy,Long inquired whether Silverwas a memberof any labororganization and, when Silver replied in the negative, Longsought Silver's opinion aboutunionization.Silver re-sponded that "if you have one, okay; and if you don't,okay." Long then asked whether Silver was aware that "theunionjust about broke" several large truckingcompanies inthe area, and Silver stated that he was not. Long continuedthat "Mr. Fredrickson stated that there would never be aunion in his company" and Long cautioned Silver "not togo out on the dock and get with the oldermen and getinvolved in the union, that it would get me in trouble. "4 Atthe conclusion of the conversation, Long advised Silver that"itwould be best if I would leave it [theunion]alone."Arvettra Christmas credibly testified and I find that,when he was employed by Respondent in August 1970,TerminalManager Long instructed Christmas "that ifsomeone would approach me about theunionforme tocome and tell him about it; or who they were."On the basis of the foregoing credited testimony, Iconclude that Long's interrogation of Silver regarding hisunion status and union sympathies, Respondent's questionon the application form regarding union membership,Long's conveyance of Fredrickson's threat that "therewould never be a union in his company," and Long's warn-ing that Silver would find himself in "trouble" ifhe engagedin union activities, violated Section 8(a)(1) of the Act. Ifurther conclude that Long's instruction to Christmas thatthe latter report the names of any employees who solicitedhis union membership intruded upon rightsguaranteed inSection 7 of the Act and was violative of Section8(a)(1).Howard Carr testified without contradictionand I findthat, on or about February 15, 1971, he had aconversationwith Foreman Joe Howie at the Charlotteterminal. Howienoticed that Carr was wearing a union decal on his clothingand inquired about the inscription on the badge. Carr invit-ed Howie to read the emblem. After perusing the inscrip-tion, Howie noted that he had never heard of the Union andremarked, "if you are going to join a union, join somethingworth joining." Howie then asked whether "this union wasgoing to get up anywhere." Carr answered that "maybe itwas dust a chance but I was willing to take it." Carr furthertestified that, a few days after he began wearing the uniondecal, Foreman Ted Bishop approached and observed theinsignia.5 Bishop thereupon inquired, "you know what that3Accordingto Respondent'sVicePresidentFredrickson, this question wasnot removed from theapplication"until thefirst part of 1971. "Respondent'sTreasurerMoose placed this occurrenceon January 1, 1971.4 Silver's testimony in this connection stands uncontroverted.5At thehearing, Respondent declined to stipulate that Joe Howie and TedBishop weresupervisors within thepurviewof the ActHowever, TerminalManagerHarry Longtestified and I findthatHowie'sjob was that of a"supervisor," and that hewas so held out tothe employees by Longhimself.Long furtherreported that Howiedirectedthe work of eight or nine employ-ees, performed no manuallabor,possessedthe authorityto discipline em-ployees underhim, andeffectivelyrecommended the hire of employees andthe granting of wage increasesto them Longalso testified that Howie and2 Fredrickson Motor Express Corporation,190 NLRB No. 142. I have, at theBishop had thesame duties and responsibilities. On the basisof the forego-unopposed request of the GeneralCounsel,takenjudicial notice of thatmg, I find and conclude that bothHowie and Bishop possessed and exercisedproceeding.Continued 560DECISIONSOF NATIONALLABOR RELATIONS BOARDmeans,don't you?" When Carr sought out the meaning ofthe remark, Bishop replied that "that [the decal] was themain reason why we hadn't got a raise and that was goingto be the main reason why we weren't going to get one."When asked, during his examination, whether he had madethe foregoing statement to Can, Bishop replied, "Not to myknowledge." Can impressed me as a candid witness and Icredit his testimony. Accordingly, I conclude that Respon-dent violated Section 8(a)(1) by Howie's coercive interroga-tion of Can concerning his union inclinations, and byBishop's threat to Can that the latter's union activities hadcaused a delay in the receipt of wage increases.EmployeeJamesTaylor testified that,sometime in Jan-uary 1971, he had a conversation with Dock Supervisor Funat the Charlotte terminal during which Fun inquired wheth-er Taylor belonged to the Union. Taylor replied in the nega-tive. In his testimony, Fun denied that he engaged in thisact of interrogation. As indicated hereinafter, Fun did notimpress me with his candor. I therefore credit Taylor's testi-mony and conclude that, in the context of this case, Fun'sinterrogation of Taylor was offensive to the provisions ofSection 8(a)(1).In the middle of January 1971, Respondent's Vice Pres-ident Bill Fredrickson delivered a series of speeches at vari-ous terminals, admittedly occasioned by the advent of theUnion's organizationalefforts.Employee Tony Icard re-called that, on or about January 14, 1971, Fredrickson ad-dressed most of the employees at the Hickory terminal. Inthe course of his speech, Fredrickson observed that theUnion "didn't have much to offer as far as benefits go, thatwe had better benefits than some of the companies had tooffer; and he went on to say in giving his speech that if anyworker was caught participating in union activities that theywould be dismissed." According to Icard, Fredrickson didnot restrict this predicted disciplinary action to the conductof union activities on company time. Fredrickson furtherstated that, if the Union was selected by the employees, hewould participate in contract negotiations but that "hewould not sign a contract in order to keep the union out."Joe Seagle testified that, during the January 14 speechat the Hickory terminal, Fredrickson reported that the Un-ion was attempting to organize the employees and that theycould expect to be contacted by a union representative.Fredrickson went on to state that "if we were caught talkingto anyone, to any one of the union representatives or car-rying on union activities, we would be automatically dis-charged." Seagle insisted that Fredrickson did not limit theapplication of the proscription to worktime. Fredricksonadded that "they would not sign a contract and theycouldn't be forced to sign a contract." Seagle also reportedthat management representatives Moose,Carter, and Con-nor were present during the address.Jerry Brandon recounted a speech which Fredricksonmade in mid-January 1971 at the King's Mountain terminal.It is Brandon's testimony that, after alerting the men to thefact that the Union was soliciting membership in quest ofexclusive representative status at the terminal, Fredricksonthe requisiteStatutoryindiciaof supervisory authority, that theywere super-visors within the meaning of Section2(11) of the Act,and that Respondentwas accountable for their actions and utterances.warned that "if anyone was caught talking about the unionor anything that they were subjectto dismissal." Onceagain, Fredrickson made no mention of banning union ac-tivities only on company time. Fredrickson further statedthat the union representatives "would tell you that the com-pany would not see the cards that they, the cards that youhad signed, but he said that was not necessarily true."Douglas Hollifield also heard Fredrickson's talk at theKing'sMountain terminal. Hollifield recalled that Fred-rickson told the assemblage that the Union had embarkedupon an organizational campaign. Fredrickson commentedthat Respondent's officials would view any signed authori-zation cards before an election could be conducted amongthe employees. Fredrickson continued that the Respondentwould oppose the Union by all legal means and that "anyman caught participating in union activities that it would begrounds for dismissal." Fredrickson did not limit the fore-casted disciplinary action to activities which took place onlyon worktime.During his visit to the stand, Fredrickson acknowl-edged that he spoke to employees during January 1971 atvarious terminals in which he informed them "that all othermatters not pertaining to work including the union that theywere not supposed to have any union activities on the job,and that if they did, it was subject to dismissal." However,Fredrickson denied that he proscribedthe engagement ofunion business on noncompany time, denied that he madeany reference to contracts or stated that he wouldnot signa collective agreement, and denied that he told the employ-ees he would see the union cards before the election. I donot credit Fredrickson's denials.He testified that he deliv-ered his speeches from written notes. Despite the fact thatthese notes apparently were available to him, they were notproduced to fortify his testimony where it collided with thatof Taylor, Seagle, Brandon, or Hollifield. Moreover, whileMoose, Respondent's treasurer, was placed at the scene ofFredrickson's speech at Hickory terminal, Moose was notquestioned about the contents of the speech and hence didnot corroborate Fredrickson.In sum, I conclude that Re-spondent violated Section 8(a)(1) by Fredrickson's threatsthat employees would be dischargedfor engaging in unionactivities without regard to time and place, his threat thatRespondent would never negotiate or sign a contract withthe Union, and his further threat that Respondent wouldlearn the identity of union adherents because it would viewthe cards offered to the Board in support of an election.I turn next to a consideration of the alleged acts ofdiscrimination which the General Counsel claims Respon-dent visited upon Murrey Sherrill, Don Larson, RichardEady, Marshall Ruple, A. Dale Robinson, and Harley Sil-ver.Murrey Sherrill was employed by Respondent at theCharlotte terminal in September 1959 and worked as atruckdnver until his discharge on February 4, 1971. Sherrillhad been active in the organizational campaigns conducted6Even were I to find that Fredrickson restricted punishment for unionactivitiesto those occurringon companytime,Iwould nevertheless find thisthreat unlawful in fight of my conclusion with regard to the discharge ofMurrey Sherrill thatRespondent's no-solicitation rule promulgated inFredrickson's speeches was discnminatonly and disparatelyapplied andenforced FREDRICKSON MOTOR EXPRESS CORPORATIONby Local 61 of the Teamsters and, in November 1971, hejoined the Union.7 Thereafter, he solicited the signatures offellow employees on behalf of the Union, held meetings,addressed employees at those convocations, and distributedunion literature. Sherrill testified that, on February 3, 1971,while making a delivery to a customer, his truck was fol-lowed for approximately2 milesby Safety Director GeraldRogers. When Sherrill stopped at-the customer's premises,Rogers approached and berated Sherrill for entering thewrong gate, pointing out that a sign at the premises instruct-ed the drivers to enter through the rear. Sherrill protestedthat he did not see the sign, and Rogers acknowledged thatthe placard was obscured by a parked car. Thereupon, Rog-ers proceeded to criticize Sherrill because his truck was dirtyand a tail flapwas missing. Sherrill retorted that he "didn'twant him [Rogers] bothering me like he did the last [Team-sters'] campaign in `68; and he said that he would bother meany time he pleased ...." Sherrill then stated, "I want youto know now that I am in the process of getting cardssigned; I got cards signed in the previous campaign and Iam in the process again." It is uncontroverted and I findthat Rogers shot back, "Do you know Mr. Fredrickson saidin a previous meeting that he would fire any man for talkingunion on company time." Sherrill requested Rogers to re-peat the statement, and Rogers modified his comment bystating that Fredrickson would discharge employees "forpromoting union on company time."Sherrill further testified that he reported to work onFebruary 4 a bit late because of icy conditions on the roadand, as he proceeded to clock in, he was accosted by Termi-nal ManagerLong who instructed him to report to the officeof Everett Fredrickson, Respondent's president. Upon hisarrival, Sherrill was greeted by Fredrickson and Rogers.Fredrickson asked Rogers to recount the events which hadtranspired between Rogers and Sherrill the previous day.Rogers related that he had informed Sherrill that Fredrick-son had told the men on an earlier occasion that he woulddischarge any employee "for talking on company time," atwhich point Sherrill interjected to add that Rogers had actu-ally used the phrase "talking union on company time."Fredrickson turned to Sherrill and invited the latter to pre-sent his version of the conversation, but Sherrill declined.Rogers continued with his narrative and, when he had con-cluded, Fredrickson asked Sherrill "was I getting cardssigned on company time, getting union cards signed oncompany time." Sherrill replied that he did not know wheth-er Fredrickson was privileged to pose such an inquiry, andhe thereupon placed a call to a Board agent to seek adviceas to whether he should answer the query. Following thatconversation, Fredrickson repeated the question and Sher-rill responded, "Yes, on the clock and off the clock." Fred-rickson observed that he was not interested in "off the clock,only on the clock," and he instructed Long to terminateSherrill's employment. While the discharge action was beingconsummated, Rogers remarked that Sherrill "had done areal good job and said that I has a perfect safe-drivingrecord." Long then handed Sherrill a termination slip whichrecited that Sherrill had been separated for engaging "in7 In fact, Sherntl was a member of the Teamsters'bargaining committeewhich met on numerous occasions with officials of the Respondent.He alsoserved as a shop steward for that labor organization.561union activities on company time by his own admission."Long testified that Sherrill had been cautioned on sev-eral occasions about speaking to fellow employees duringworking time prior to his discharge and that the terminationhad resulted from a breach of a no-solicitation rule whichRespondent had promulgated in 1968 and reiterated in Jan-uary 1971debarring solicitation for any purpose, union orotherwise, dung workinghours,and other witnesses calledby Respondent repeated this theme.8 I find that Sherrill, byhis own admission,solicited the membership of his fellowemployees in the Union on company time despite the exist-ence of a no-solicitation rule.However, I am persuadedthat his discharge was nevertheless violative of Section8(a)(3) because the rule which formed the basis for his sep-arationwas disparately and discriminatorily enforced.Thus,employeeWoodrow Turnertestified and I find that,in November 1970, Supervisor Hickey solicited a contribu-tion fromTurner for the UnitedGivers' Fund on worktimeand PresidentEverett Fredricksontestified that such solic-itationswere a "must"at his installations,without re-strictionas to when the solicitations were to be made. I findthat, shortly before Christmasin 1970,Turner received per-mission from Terminal Manager Long to take up a collec-tion for an individual named Regoldie who had beendischarged,and that Turnerobtained contributions oncompany time from Supervisors Hickey and Keever.Again,employee ArvettraChristmastestifiedwithoutcontradiction and I find that Supervisor Sam Thompsonopenly conducted a baseball pool on working time duringthe 1970 World Series.He also averred that, aroundChrist-mas in 1970, he vended some church tickets during workinghours to SupervisorsThompsonand Herman Fun. Indeed,Furr conceded that he purchased a ticket on that occasionand that approximately six others were sold.EmployeeClaude Thomas testified that a junkman openly solicited thesale of materials on company time as late as September 1971at which time Supervisor Reed Brown made a purchase.Thomas also recounted and I find that Supervisors Hickeyand Keever, as well as Thomas,openlypurchased metalsocial-security cards at theCharlotteterminal during workhours.Numerous other instances of such solicitation wasreported in the record,and yet, so far as appears, not asingle employee-solicitor was discharged for engaging in theforegoingactivity, and not a single employee was terminat-ed for making a purchase on working time.Accordingly,I conclude that, although the no-solicita-tion rule promulgated in January 1971 was promulgated asa general rule against solicitation, it was invalidly appliedand enforced only to Union solicitation while Respondentpermitted extensive solicitation for various social and chari-table purposes. I therefore find and conclude that the pro-mulgation of the rule offended the provisions of Section8(a)(1) of theAct.9 Ifurther conclude that the enforcementof the rule against Sherrill with the consequent causation ofhis dischargeof February4, 1971, was violative of Section8(a)(3).1° I also conclude that Safety Director Rogers Viola-8Respondent's Vice President Bill Fredrickson conceded that the rule wasfirst promulgated only after the Teamsters embarked upon its organizationalcampaign in 1968, and was again reintroduced in his speeches in January1971 only after the Union commenced to organize the employees.9Halhburton Co,168 NLRB 1091.10 Standard-Coosa-Thatcher Co.,85 NLRB 1358. 562DECISIONSOF NATIONALLABOR RELATIONS BOARDted Section 8(a)(1) by threatening Sherrill withdischargepursuant to the invalid no-solicitation rule.Donald Larson was hiredin September1966. He wasemployed as a truckdriver and dockworker until his termi-nation on April 23, 1971. Larsonwas one ofthe most activeadherentsof the Teamsters Union, as Respondent wellknew, for Larson personally mailed three petitions toRespondent's officials in October and November 1970which recited that the "undersigned employees of Fredrick-son Motor Express [which included Larson] are involvedwith union activity, and have been in the past, and intendto do so in the future." In December 1970, Larson becameactive in the Union's organizationalefforts when he signedan authorization card and solicited the membership of hisfellow employees. On February 24, 1971, Larson com-mencedto wear a unionbadge on his person while at workand persisted in this activity until the date of his discharge.Larson testified that, after he mailed the petitions toRespondent, his hours of work were changed from the 8:30a.m. to6 p.m. shift to the10 a.m until 8p.m. trick, inconsequence of which hewas assignedto a longer routewhichentailed morestops for the delivery of freight. He alsotestified that, afterthe mailing,he no longer was allowed toleave work early at the end of his shift.On April 21, 1971, Larson informed a supervisor thathe had an appointment away from the terminal on thefollowingday and that he would be absent for a certainperiodof time.The nature of this appointment, which wasnot immediately disclosed to the supervisor, involved acourt appearance in which Larson was charged with drivingunder the influence of alcohol and speeding. On the af-ternoon of April 22, Larson was found guilty of the offensescharged and his driver's license wassuspended. Late thatafternoon,Larson returned to the Charlotte terminal wherehe informed Assistant TerminalManagerWarren Hickey ofthe events which had transpired that day. According toLarson, Hickey "hummed and hawed" and finally directedLarson to work on the dock until the end of the shift. Thefollowingmorning,April 23, Larson returned to work andwas told to toil on the dock. A short time later, Larson wascalled to the office of Terminal Manager Harry Long. Whenhe arrived, Long stated that he observed a note on his deskwhich indicated that Larson had been deprived of hisdriver's license and Long inquired into the circumstancessurrounding this happenstance. Larson reported on the inci-dent,afterwhich Long commented "Well let me thinkabout it a while" and Larson returned to the dock. Laterthat afternoon, Larson was recalled to Long's office wherethe latter proffered Larson's termination slip and paycheckand stated that "we don't need you any more, you are notqualified for it."" Larson asked "why can't I work on thedock? I will take a cut in pay," to which Long replied "No,because you are hired as a driver." Larson protested that anemployee named Tracy Hunt had lost his license and hadneverthelessobtained employment on the dock thereafter.Long retorted that he was unaware of such personnel ac-tion, whereupon Larson left the terminal.On May 17, 1971, while seeking employment, Larson11Under regulations applicable to common carriers, truckdnvers are dis-qualified from performing driving tasks for a period of 3 years if their licenseshave been suspended.noticedan advertisement in a local newspaperwhich hadbeen placed by Respondent and which sought the servicesof warehousemen. Larson responded to the advertisementand visited Long in quest of a job on the dock. Larson filledout an application for employment which he handed toLong. Long reviewed the documentand commented,"thank you for filling out an application, but we don't hireformer employees." According to Larson, he was aware thatfive former employees, including Claude Thomas, werereemployed by Respondent after a breakin service.In thisconnection, Thomas testified that he had been reemployedafter a break in service. And, James Reed testified that hehad been a supervisor of the loading dock at the Ashevilleterminal in 1968 and 1969 and requested that he be allowedto return to his former job of truck driving, a request whichwas granted by Respondent.In defense of its action in discharging Larson on April23, 1971, Respondent asserted that company policy dictatedhis separation after the loss of his license. Respondent'sPresident Everett Fredrickson testified that Respondent'spolicy with respect to the transfer of employeesto lesserpaying jobs in the event that the employees were in poorhealth, injured, or lost their driving licenses, was to theeffect that no suchtransferwould be madebecause, in hiswords, "We found that in the past that when we were doingthat, years ago, that this person became disgruntledbecauseof his cut in salary and the different type of work that hehad to do." According to Fredrickson, this policy had beenevolved approximately 3 or 4 years before Larson's termina-tion.However, Fredrickson confessed that he was awarethat James Reed had been transferred in 1969 from a highertoa lower paying job in direct contradiction toRespondent's "established policy." Initially, he professedthat this personnel action did not offendthe rule becauseReed was not a supervisor. On further examination, Fred-rickson admitted that Reed "acted as a supervisor in load-mg out of some of the runs in Asheville" but he "asked tobe demoted" because he "did not want the responsibility."In addition, Fredrickson acknowleged that in mid-1970 OtisBrandon was transferred from the position of a supervisorto that of a gate guard because ofreasons ofhealth, againin contravention of Respondent's policy. According toFredrickson, the variation of the rule constituted a qualifi-cation upon its rigid application because "That is one of thethings that you have to consider in business."Unlike Respondent's alleged policy with respect totransfers, Fredrickson testified that Respondent promulgat-ed a writtenrule againstthe reemployment of employeeswho were discharged or had resigned after January 26, 1970.Such a rule appears asan amendmentto an employees'handbook.Here again,Fredrickson testified initially thathis terminalmanagersdid not deviate from this policy.However, he finally admitted that the managers did notdepart from the rule after January 26, 1971 "until theybrought it to my attention."After a careful review of the evidenceon this issue, Iam persuaded and find that Respondent terminated Larsonon April 23, 1971, not because of its policy of refusing totransfer an employee from a higher to a lower paying posi-tion and refusing to rehire employees who had previouslybeen discharged, but because Larson was a known,activeunion adherent. I have heretofore found that in October FREDRICKSON MOTOR EXPRESS CORPORATIONand November 1970, Larson personally mailed to Respon-dent a list of employees'names,including his own, whowere active on behalf of the Teamsters,with the notationthat he and the employees"are involved with union activity,and have been in the past,and intend to do so in the future."In December 1970, he joined the Union and solicited on itsbehalf.Beginning on February 24, 1971,he openly wore aunion badge while at work.While it is true,and I so find,that Larson lost his license on April 23,1971, and wasdisbarred from driving a common carrier for a period of 3years,Larson requested a job on the dock and volunteeredto take a pay cut.If Respondent had indeed maintained andenforced a rigid policy of terminating employees rather thandemoting them,or refusing to rehire them after a break inservice,.Respondent's discharge of Larson would have beencompletely privileged.However,Fredrickson himself testi-monially unfolded how the policy was observed in thebreach.Accordingly,I find and conclude that Respondentdischarged Larson because of his adherence to the Unionand that Respondent thereby violated Section 8(a)(3) of theAct.The complaint also alleged that Respondent violatedSection 8(a)(3) by assigning more difficult and onerous du-ties to him on and after October 27,1970, because of hisengagement in union activities.I am not convinced that theGeneral Counsel has established this allegation by the re-quisite.proof. Larson testified that he had taken over theroute in late October because the incumbent driver,Sherrill,had been assigned to fill the place of a driver on anotherroute who had been discharged.Larson claimed that thenumber of stops increased on the new run, but he acknowl-edged that he never complained of his transfer to manage-ment and,indeed,had had his routes changed on severaloccasions prior to his engagement in activities on behalf oflabor unions.I shall therefore recommend that this allega-tion in the complaint be dismissed.A companion allegation is contained in the complaintregarding the treatment which Harley Silver received atRespondent's hands after he commenced to wear a uniondecal at work on February 8,1971. Silver had signed a uniondesignation in November 1970, solicited other employees tojoin,attended union meetings,and advertised such invoca-tions.On February 8, 1971, he began to wear a union patchon his clothing while on duty.Silver testified that,betweenMarch 1,1971, and March 15, 1971, when he was dis-charged,he was assigned to haul loads of baby food andwax approximately two to three times a week,whereas priorto his display of the decal he was required to deliver onlyone such load and in that case he was afforded a helper.According to Silver,itwas more arduous to handle this typeof cargo because it was not palletized. However,dispite hisassertion, records from which Terminal Manager Long tes-tified and which ran through March 5,1971, failed prepon-derantly to substantiate this claim and the General Counselmade no effort to obtain records from Respondent which hecontended contained the pertinent information.I thereforeconclude that the General Counsel has failed to establishthat Respondent violated Section 8(a)(3) by any conductdirected toward Silver.Richard Eady entered Respondent's employ on De-cember 14, 1970,and worked as a forklift operator and563checker on the dock atthe Charlotteterminal until he wasdischargedon April 5,1971. Eady executed a union authori-zation card shortly after he commenced working for Re-spondent and solicited union membership among his fellowemployees.During the last 2 weeks in February 1971, hebegan wearing a union badge on his hat while at work.On the date of his hire,Eady was handed an applica-tion for employment bearing the question on the front pagewhich asked, "Give the name of any labor organization ofwhich youare a member."Eady didnot respond to thequestion.The following day, Terminal Manager HarryLong inquiredwhether Eadyhad ever belonged to a labororganization and Eady answered in the negative.In earlyFebruary1971, Eady entered into a conversation with Fore-man Joe Howie.Eady's testimony is undenied and I findthat,on this occasion,Howie asked the former"What areyou wearing that union badge for?"and warned "Youknow,we are writing these names down."Eady furthertestified and I find that, on February18, 1971, Dock Super-visor Herman Funtold Eady thatFun had been informedby two employeesthat they had observedEady with a whitecard,the same color as the Union's authorization card, inRespondent's trailer.Fun addedthat "I don't know whatyou were doing or what you intended to do."Eady ex-plained that he merely attempted to give another individuala pencil or piece of chalk to sign the card.Fun then cau-tioned Eadythat"the next time this happens there will bean automatic dismissal,"and no mention was made of solic-iting on company time in this connection.Fun hinted toEady thattheman whom Eady had solicited might havebeen a company decoy or policeman.At thispoint, Funinquiredwhether Eadyhad anything further to say, andwhen Eadyreplied that he did not,Fun concluded theconversation by advising that "I will have you in here nextmonth and then we will see if you have anything to say."Eady testifiedthat,in the lastweek of February 1971,he was approachedby Fun whowas carrying an empty boxand a piece of paper.Fun stated, "this is the man that waswearing the badge, this doesn'tmean anything to me," andFun discarded the box and paper.On April 5, 1971, Eady wascalled into Long's officewhere he was dischargedfor a varietyof reasons,includingmistakes in his work and failing to telephone Respondentwhen he intended to absent himself from duty. During hisexamination,Eady candidlyadmitted that on two or threeoccasions during his employment,he had misrouted freightto customers and had operated his forklift too speedily, inconsequence of which he was spokento by Funand othersupervisors.However,Eady adamantlydenied that he hadfailed to call in, either individually or through his wife andfather-in-law,denied that he had committed any more workinfractions than other employees,and denied the commis-sion of the entirety of the infractions which Respondentattributed to him.To supportits claim that Eady was severed from itsemployment rolls on April5 for manifold mistakes andmisconduct,Respondentrelied principallyon the testimonyof Fun.Fun claimedthat Eadywas selected for dischargebecause of a multitude of errors in checking and routingfreight,excessive breakage of freight,negligent operation ofhis forklift, and failure timely to report his absences from 564DECISIONSOF NATIONALLABOR RELATIONS BOARDwork. Furr then spun off a series of incidents to justify hisclaim.This endeavor proved abortive. Thus, regardingFun's contention that Eady damaged an inordinate amountof freight, Respondent introduced approximately 14 "Over,Short and Damage Reports." At the bottom of the doc-ument appears the phrased question "Who Respon-sible."However, only four of these reportsattributed damage responsibility to Eady, and the questionon two others are unanswered. Other formal and less formalreports on Eady's derelictions were also introduced intoevidence. However, although they bear the notation thatEady was responsible, Fun admitted that Eady was nevershown these documents. Fun also testified that Eady failedto report anticipated absences on three to five occasions.However, Respondent's records reveal that only three nota-tions regarding absences appear in Eady's personnel file, theonly one discloses that Eady neglected to report the absence.RegardingotheraspectsofEady'swork perform-ance, Fun admitted that Eady's work tonnage was aboveaverage.Moreover, Fun conceded that other men on thedock had personnelfileswhich contained as many or morenotations as did Eady's, and other men had failed to reportabsences without suffering the pain of discharge. Finally,Fun acknowledged that he did not begin to place warningand reprimand notations into Eady's file until February1971 at a time when Eady became prominent in the Union'scampaign.As I have heretofore found, Eady commenced wearinga union badge on his hat while at work early in February1971 and supervisor Howie noted this display, asking"What are you wearing that union badge for?" and warningthat "You know, we are writing these names down." I creditEady's testimony and find that, on February 18, 1971, Funtold Eady that two employees had seen Eady in a trailer inpossession of a card which bore the same color as a unionauthorization designation and stated that "I don't knowwhat you were doing or what you intended to do ... the nexttime this happens there will be an automatic dismissal."Fun also remarked that "I will have you in here next monthand then we will see if you have anything to say." I also findthat, at the end of February, Fun stated to Eady that "thisis the man that was wearing the badge." In light of theforegoing, the fact that Respondent did not begin to makenotations about faulty work and conduct in Eady's person-nel file until he exhibited his support of the Union, andRespondent's failure cogently to support its claim that Eadyhad committed extensive work errors, I am persuaded andfind that Respondent discharged him on April 5, 1971, notbecause of any work insufficiencies but because he was aknown union adherent. I therefore conclude that, by termi-nating Eady, Respondent thereby violated Section 8(a)(3) oftheAct. I also conclude, based upon Eady's testimonywhich I credit, that Respondent violated Section 8(a)(1) byposing the question on its application form to "Give thename of any labor organization of which you are a mem-ber"; by Long's interrogation of Eady on December 15,1970 regarding the former's union affiliations; by Howie'sinterrogation of Eady concerning the purport of the unionbadge which he sported on his hat and Howie's commentthat Respondent maintained a list of the names of employ-ees who openly supported the Union; and by Fun's interro-gation of Eady concerning his union solicitations and histhreat that Eady would be summarily discharged for enlist-ing union membership without regard to time and place.Marshall Ruple was hired by Respondent on Septem-ber 11, 1970 as a truckdriver and dockworker at the Char-lotte terminal. He testified that in October 1970 he signeda union authorization card and solicited the union member-ship of his fellow employees. In February 1971, he openlydisplayed a union badge on his work clothes. It is undisput-ed on this record and I find that, around February 1, 1971,Ruple engaged in a conversation with Warren Hickey, theassistant terminal manager and an admitted supervisor.During the colloquy, Hickey cautioned that Ruple had"better be careful and watch my step and start picking upa bit" because "they were watching me and keeping noteson me; every time I did something wrong, they were goingto take a note on me, and when it came down to a trial, incourt, that the Labor Board would laugh at me."Ruple further testified that, on February 12, 1971, Her-man Fun, Respondent's dock supervisor, approached andasked Ruple about the union badge which he was wearingon his jacket. Fun commented that "he seen a few otherpeople around the terminal wearing them, and he wanted toread mine; and he read it, and he said, `you know you areon the s... list already and you ought to be playing ball onour time [sic] instead of the otherteam."' Employee Rich-ard Eady, who was present during this exchange, corrobo-rated Ruple's testimony. In his testimony, Fun initiallyclaimed that he did not indulge in any conversation withRuple on February 12, 1971. Later, Fun changed tack andallowed as how he did speak with Ruple at this time. How-ever, Fun contended that the discussion related to Ruple'swork performance as evidenced by a posted tonnage listwhich, according to Fun, was "a list pertaining to gettingon the 'S' list or the 'low' list ...... Fun asserted that Ruple,.was below average all the time" in discharging freight. Funthen admitted that Ruple "part of thetime ... seemed towork his units proper and at the right pace . . . ." Whenasked whether he told Ruple to get "on our side," Funstated "No, sir, I said, `let's get on the ball, let's go." Fundid not impress me with his candor as a witness, and I creditthe testimony of Ruple, as corroborated by Eady, and findthe facts as Ruple reported them on the stand. Accordingly,I conclude that, by Fun's actions and comments, Respon-dent thereby violated Section 8(a)(1) of the Act.On February 17, while he was servicing a truck whichbelongedtoafellowemployee,GeraldRogers,Respondent's safety director, walked up to Ruple and in-quired as to how the latter was getting along. Ruple repliedthat he was doing fine, at which point Rogers glanced up atthe dome light in the cab and remarked that the plasticdome light cover had been broken out. Rogers instructedRuple to park the truck and remain with the vehicle untilthe former returned from a visit to the office of Harry Long,Respondent's terminal manager.A fewminutes later, Rog-ers summoned Ruple to Long's office. When they arrived,Rogers stated that the light cover had been broken, spokeabout the cost of replacing it, and asked whether Rupleknew who had damaged the equipment. Ruple expressed hisignorance as to the cause of the damage and denied that hewas involved. Long broke into the conversation with the FREDRICKSON MOTOR EXPRESS CORPORATIONcomment that he had a note in his desk drawer which con-tained the information that "a driver had reported you [Ru-ple] for breaking out the dome light lens in his truck." Ruplevehemently denied that he had engaged in this act andbranded the informant, whom he believed to be ThomasMetcalfe, a liar. Ruple was then sent back to work.On the evening of March 2, Ruple returned from a run.After parking his vehicle, Truck Supervisor Don Keeverinformed Ruple that Long wished to see him. Accompaniedby Keever, Ruple entered Long's office where the latterimmediately handed Ruple his paycheck and a dismissalslip which recited "fired for destruction of company proper-ty." Thereupon, Ruple left Respondent's employ. Accord-ing to Ruple, he was involved in the breakage of a domelight only on one occasion during his employment. In thatinstance, a cover had already been broken and the jaggededges remained in the receptacle. Ruple removed theseedges.Thomas Metcalfe testified that he had a conversationwith Terminal Manager Long relative to broken dome lightsin February 1971. On that occasion he was called intoLong's office where, in the presence of Safety Director Rog-ers, he was asked what he knew about the breakage of domelight covers in the vehicles. Metcalfe replied that he wasaware that approximately seven had been damaged but pro-fessed ignorance as to the men responsible for the damage.Long and Rogers stated that they had been apprised bysome unidentified employee that Metcalfe possessed thename of the guilty party or parties. At his juncture, Metcalferemarked "just reach up and get a name," adding "You[Long] could have done it, Gerald Rogers could have doneit; I could have done it, or anybody could have ... evenMarshall [Ruple] could have ...... However, Metcalfe ada-mantly insisted that he did not suggest that Ruple was ac-countable for the breakages.Employee Lee Mabry, a witness called on behalf ofRespondent, testified that he noticed that some dome lightcovers had been broken in a number of Respondent's ve-hicles including. the one assigned to him. However, Mabryindicated that he gained this intelligence approximately 4 or5months prior to the hearingherein,which would haveplaced his awareness of this condition either in June or July1971, more than 3 months after Ruple's discharge. Mabrywent on to state that he thereafter had a conversation withMetcalfe and the latter volunteered the information that,during a trip in one of Respondent's pickup trucks withRuple, the men reached their destination and Ruple beganto fill out a delivery form on a clip board. Ruple thereuponknockedthe domelight out with the clip board and ex-claimed, "Now I can see, I cleaned it." Upon receiving thisinformation, Mabry reported it to a few employees.Long testimonially recounted that he and Rogers joint-lymade the decision to discharge Ruple on March 2, 1971"For breaking the dome lights out of a pickup truck." Longrelated that Rogers visited Respondent's shop and noticedthat some dome lights had been fractured. Rogers askedRuple whether the latter knew who had broken the equip-ment and Ruple replied that he did not know. Ruple wassummoned to Long's office and Ruple again denied that hehad broken the light covers and denied that he was awareof the identity of any employee who had done so. According565to Long, Rogers continued his investigation and found thatMetcalfe's vehicle had also been damaged. Metcalfe wascalled to Long's office and interrogated about the matter.Metcalfe thereupon recounted that he had delivered a loadto a customer with Ruple during the course of which Ruplebroke the dome cover in Metcalfe's truck. Metcalfe alsorecalled that Ruple had removed the cover from Ruple'svehicle which already bore a small hole. Ruple was thenbrought to Long's office where the former admitted break-ing the cover in his cab and volunteered to pay for thedamage. Subsequently, Long learned that approximately 17other vehicles contained broken dome covers and, becauseRuple drove several of Respondent's vehicles, Long sur-mised that Ruple was the culprit. On March 2, 1971, Longand Rogers terminated Ruple.On the record before me, I am convinced and find thatRespondent discharged Ruple on March 2 because of hisengagement in activities on behalf of the Union, and thatits claimedassertionthat Ruple was terminated because hehad broken some dome light covers was merely a pretext tocloak its act of illegality. As previously chronicled, Ruplehad joined the Union in October 1970 and,commencing inFebruary 1971, he openly wore a union decal on his jacketwhile at work. That Respondent was aware of Ruple's unionactivities is evidenced by his uncontroverted testimony that,about a month before his discharge, Supervisor Hickeywarned him that he had "better be careful and watch mystep and start picking up a bit" because Respondent's offi-cialswere "watching me and keeping notes on me; everytime I did something wrong, they were going to take a noteon me, and when it came down to a trial, in court, that theLabor Board would laugh at me." I am fortified in thisconclusion by the credited testimony of Ruple and Eadythat, on February 12, Dock Supervisor Fun noticed Ruple'sunion decal, inspected it, and cautioned that Ruple was "onthe s... list already and you ought to be playing ball on our[team] instead of the other team." Long claimed that helearned of Ruple's breakage of a dome light from Metcalfe,although the latter steadfastly insisted that he did not placethe onus of responsibility on Ruple when Metcalfe talkedwith Long and Rogers. Moreover, Mabry asserted that helearned from Metcalfe that Ruple had broken a light cover,but the record fails to establish that Mabry conveyed thisintelligence either to Long or Rogers.In sum, I concludethat, by discharging Ruple on March 2, 1971, Respondentviolated Section 8(a)(3) of the Act. I also conclude thatRespondent violated Section 8(a)(1) by Assistant TerminalManager Hickey's threat made to Ruple that Respondentwas monitoring his conduct and taking notes thereof inorder to justify his discharge, and by Fun's comment aboutthe s... list."The essential facts surrounding the discharge of A.Dale Robinson are not in substantial dispute and I findthem to be as follows. Robinson was hired by RespondentinMay 1967 as a truckdriver at the Ashevilleterminal andwas discharged on July 14, 1971. On October 13, 1970,Robinson testified against Respondent in the previouslyreported unfair labor practice proceeding in which theCompany was ultimately found guilty by the Board of vio-lating the provisions of Section 8(a)(1) of the Act. In No-vember 1970, Robinson joined the ranks of the Union, 566DECISIONSOF NATIONAL LABOR RELATIONS BOARDattendedmeetings,solicitedmembership, and distributedliterature. In late November or early December 1970, heappended a union sticker to his personal truck which hedrove to the terminal each day. About this time, Robinsontold Supervisors Richard Ray, Whitey Rice, and S. J. Prin-gle that he supported the Union. In the early part of 1971,Robinson commenced to wear a union badge while at work.Around June 15, 1971, approximately a week after theissuanceof the adverse Board decision adverted to above,Robinson clipped a report of the decision out of a localnewspaper and posted it on the terminal bulletin board. Hethen proceeded to fuel his tractor, at which juncture anotheremployee approached to announce that Supervisor Ray hadremoved the article from the bulletin board. The followingday, Robinson asked Ray why the latter had taken down thearticle.Ray replied that he did not know to whom it be-longed. Robinson exclaimed that it was his property andthat Ray had no right to remove it.During the course of his employment, Robinson, likeother drivers, made deliveries to customers on an unsche-duled basis. On the morning of July 14, 1971, he reportedfor work and was assigned to deliver a load of cargo to theSouthern Bell Telephone Company. When he arrived atBell'splant, he observed that a strike of Bell's employeeswas in progress and a picket line of approximately 20 indi-viduals was stationed at the main gate. As he drove hisvehicle toward the gate, he became surrounded by 10 to 15strikers who shouted "lock her down right there, Buddy, youare not going any farther ... we are on strike, and I don'tthink you are going to run over anybody to go in there ...if you do, you are going to be sorry." Robinson climbeddown from his truck and telephoned Supervisor Ray. Rob-inson informed Ray that Bell was on strike and that he wasdebarred from entering the plant by pickets who had threat-ened him if he proceeded any further. Ray contacted a Bellofficial who advised Ray that Bell would unlock a rear gate.Ray was instructed to convey the freight to this entrance.Ray communicated this information to Robinson. Rob-inson drove the truck to the new location, but was met byabout 10 pickets who blocked access to the gate. Additional-ly, ingress was impeded by cars which had been parked inthe street. The Bell official approached the truck and sug-gested that Robinson return the load to Respondent's termi-nal and that Bell would use one of its vehicles to pick up thefreight at that location. Robinson countered that, to savetime and trouble for all concerned, he would unload thecargo at the rear gate. The official agreed to this procedureand departed to dispatcha smallBell truck to take on theshipment. A short time later, another Bell official appearedand instructed Robinson to telephone his terminal. Rob-inson did so and contacted Ray. Ray inquired as to whatwas the difficulty and Robinson responded that "they havegot a picket line up here, and I can't get in; and I am notgoing to under the present conditions even if I could; I hadalready been threatened ... I don't want to endanger. my-self, and I don't want to get the company equipment tomup." Robinson invited Ray to come to the Bell plant andsurvey the situation, but Ray declined. When Robinsonagain declined to move the freight, Ray commented "youare just refusing to do your work." Robinson insisted thathe was not shirking his duties and explained that "I havetried the best I can to work it out with this fellow, he eventold me; [the Bell official] told me himself not to go in, thathe would rather come out and get it and not cause anytrouble." Ray stated that the official was not coming outand that "you [Robinson] are going in." Robinson oncemore declined, and Ray rejoined, "Well, if that is the wayit is going to be, we don't need you any more. I will senda man to relieve you." Robinson asked whether this meantthat he was discharged, and Ray replied "That'sright. I willbring a man to relieve you." While waiting for his relief,Robinson removed his personal belongings from the caband walked over to some of the strikers where he discussedwith them the legality of the discharge although he did notengage inany picketing.Later that day, the relief man, Shorty Rice, drove to theplant in a tractor. Rice told Robinson to return Rice's trac-tor to the terminal while the latter attempted to drive thetruck into the gate. Robinson stated that he did not thinkthat he should use Respondent's equipment because he hadalready been terminated by Ray. At this point, Rice ap-proached the strikers, expressed sympathy for their cause,but insisted that he would complete the delivery. However,Rice was unsuccessful in this endeavor, whereupon he andRobinson proceeded to a telephone booth where Rice calledRay. Rice explained that he was experiencing difficulty inmaking the delivery because of the pickets. Robinson thentook the phone and reported that Rice had instructions forRobinson to return the tractor to the terminal. When Rob-inson reiterated that he did not think he should perform thischore because he had already been terminated, Ray re-marked that "you are still on the clock at the present" anddirected Robinson to come to the office when he returned.After Robinson arrived, Ray instructed Robinson to clockout and come to work the next day atthe beginning of theshift.Robinson punched out and proceeded to a phonewhere he telephoned the local union representative in thearea for advice. Robinson then drove to a city parking lotacross the street from the Bell installation where he met astriking employee of Bell who was a shop steward for thatcompany. Together they visited a local union office to dis-cuss Robinson's problem and then he returned to the park-ing lot. In company with a union representative whomRobinson met at the lot, he went to lunch and then appliedfor a job with another common carrier in Asheville. Afterlunch, Robinson returned to the parking lot and observedRice sitting in a small truck in the vicinity. Before Robinsonleft for home, he noticed that the city police had arrived, thepicket line was broken up, and Rice was permitted to enterthe Bell plant. At no time during his visits to the lot didRobinson join the picket line. Moreover, he testified and Ifind that Robinson would have made the delivery if it werephysically permissible to do so.The following day, July 14, 1971, Robinson reported tothe terminal at the appointed hour and was met by Ray.Ray announced that "I have been instructed to relieve youof all duties," adding that Robinson's paycheck and termi-nation slip would be available the next da_y. Sometime there-after,Robinson received a "Separation Notice" on a formprovided by the State Employment Security Commissionwhich recited that Respondent's professed reason for his FREDRICKSON MOTOR EXPRESS CORPORATIONseparation was for "engaging in misconduct at customer'spremises after refusing work assignment."Respondent'sVice President Bill Fredrickson testified that, during theBell strike, another driver requested that he not be assignedto drive through the picket line. According to Fredrickson,"We put him on another job and sent another man" and thedriver was never disciplined or discharged.InOvernite Transportation Company,12a case involvingfacts strikingly parallel to those presented herein, the Boardhad occasion to consider the question of the balancing ofan employer's right to run his business and the right of anemployee to engage in protected, concerted activities. Inthat decision, the Board observed:The Board has held, with court approval, that employ-ees engage in protected concerted activity when theyrespect a picket line established at the premises of an-other employer. [Citations omitted.] Recognizing theright of an employer to run his business despite thisprotected activity, the Board has held that an employerdoes not violate the Act in terminating such employeesif the employer acts"onlyto preserve efficient opera-tion of his business, and... onlyso [that he] couldimmediately or within a short period thereafter replacethem with others willing to perform the scheduled work...." [Emphasis supplied.] At the same time, however,it is the Board's view that if the protected right ofemployees is to have any meaning at all, the employerwho would justify a discharge on the basis of an over-riding employer interest must present more than a mereshowing that someone else may have to do the work.That factis inherentin every situation where employ-ees fail toperform a portion of their assigned tasks byrespecting a picket line. To accept it alone as conclusiveproof that their services were terminated solely to pre-serve efficient operation of the employer's businesswould be to render illusory any finding that the em-ployees engaged in protected activity. It would leavethe refusal to cross a picket line without any protectionat all. Clearly, what is required is the balancing of twoopposing rights, and it is only when the employer'sbusiness need to replace the employees is such as clear-ly to outweigh the employees' right to engage in pro-tected activity that an invasion of the statutory right isjustified.In the instant case, Respondent patently had no causeto discharge Robinson under the teachings ofOvernite.Therecord clearly shows that Robinson made every effort todischarge his cargo at the Bell plant but was thwarted byBell's pickets who threatened Robinson with bodily harm,and by his concern that Respondent's equipment might bedamaged. Robinson suggested and Bell's official concurredthat Robinson should unload the freight at the rear gate andthat Bell would transport the materials in its vehicle. Addi-tionally,Bellvolunteered to pick up the cargo atRespondent's terminal.When Robinson was unsuccessfulinmaking the delivery, Respondent dispatched anotherdriver to perform the chore without, so far as this recordstands, disrupting in any manner the orderly conduct of itsbusiness. Indeed, the substitute driver was also barred from12 154 NLRB 1271, 1274.567making the delivery until the local constabulary dispersedthe pickets and escorted the truck through the gate, anaccommodation not made available to Robinson. More-over, Respondent's Vice President Bill Fredrickson candid-ly admitted that at a later date, another driver refused todrive through the same picket line and that "We put him onanother job and sent another man" without discharging orotherwise disciplining the recalcitrant. In short, I find thatRespondent discharged Robinson on July 14, 1971, becausehe engaged in a protected, concerted activity by refusing tocross the picket line, without any weighty countervailingbusiness necessity present to justify such action. I thereforeconclude that, by so doing, Respondent violated Section8(a)(3) of the Act.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent set forth in section I, above, have a close, intimate,and substantial relation to trade and commerce among theseveral States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.V THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Ihave heretofore found that Respondent dischargedMurrey Sherrill on February 4, 1971, Marshall Ruple onMarch 2, 1971, Richard Eady on April 5, 1971, Don Larsonon April 23, 1971, and A. Dale Robinson on July 14, 1971,because they engaged in union activities and/or in otherprotected, concerted activities under the Act. I shall there-fore recommend that Respondent offer to Sherrill, Ruple,Eady, Larson, and Robinson immediate and full rein-statement to their former jobs, or if those jobs no longerexist, to substantially equivalent jobs, and make them wholefor any loss of pay they may have suffered by reason of thediscrimination practiced against them, by payment to eachof a sum equal to that which he normally would have earnedfrom the date of his discharge to the date of offer of rein-statement, less net earnings during said period. The backpayprovided herein shall be computed in accordance with theBoard's formula set forth inF.W. Woolworth Company,90NLRB 289, with interest thereon at the rate of 6 percent perannum computed in the manner prescribed inIsis Plumbing& Heating Co.,138 NLRB 716.Because of the nature and extent of the unfair laborpractices engaged in by Respondent, which evince an atti-tude of opposition to the purposes of the Act in general, Ideem it necessary to recommend that Respondentcease anddesist from in any other manner infringing upon the rightsof employees guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact andconclusions, and upon the entire record in the case, I herebymake the following: 568DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging Murrey Sherrill, Marshall Ruple,Richard Eady, Don Larson, and A. Dale Robinson, therebydiscriminating in regard to their hire and tenure of employ-ment, in order to discourage their engagement in union orconcerted activities protected by the Act, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) of the Act.4.By interfering with, restraining, and coercing em-ployees in the exercise of their rights guaranteed in Section7 of the Act, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.5. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thesecases, and pursuant to Section, 10(a) of the Act, I herebyissue the following recommended:ORDER 13FredricksonMotor Express Corporation, Charlotte,North Carolina,its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Discharging employees, thereby discriminating inregard to their hire and tenure of employment, in order todiscourage their engagement in union or concerted activi-tiesprotected by the Act.(b)Coercivelyinterrogating employees concerningtheir union activities and affiliations.(c) Ordering employees to cease engaging in union ac-tivities and to report the engagement in union activities byother employees.(d) Threatening employees that there would never be aunion at Respondent's terminals.(e) Threatening employees with discharge for engagingin union activities.(f)Threatening employees with reprisals for wearingunion insigniaon their apparel.(g) Threatening employees that wage increases wouldbe withheld if they engaged in union activities.(h) Informing employees that Respondent would neverexecute a contract with the Union.(i)Warning employees that Respondent was making alist of the employees who wore union insignia.(j) Informing employees that Respondent would learnthe names of employees who signed union authorizationcards.(k)Ordering employees to refrain from engaging inunion activities on company time while permitting employ-ees to engage in other non-work activities on working time.(1)Discriminatorily promulgating and enforcing a no-solicitation rule.(m) In any other manner interfering with,restraining,or coercing employees in the exercise of their right to self-organization, to form, join or assist any labor organization,to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposeof collective bargaining, or other mutual aid or protection,or to refrain from any or all such activities.2. Take the following affirmative action whichI find isnecessary to effectuate the policies of the Act.(a) Offer to Murrey Sherrill, Marshall Ruple, RichardEady, Don Larson, and A. Dale Robinson immediate andfull reinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent employment andmake them whole for any loss of pay which they may havesuffered as a result of the discrimination practiced againstthem, in the manner set forth in the section of this Decisionentitled "The Remedy."(b)Notify Murrey Sherrill, Marshall Ruple, RichardEady, Don Larson, and A. Dale Robinson, if presentlyserving in the Armed Forces of the United States, of theirright, to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due herein.(d) Post at its terminals in Charlotte, Asheville, Hicko-ry, and King Mountain, North Carolina, copies of the no-tice attached hereto and marked "Appendix."14 Copies ofsaid notice, on forms to be provided by the Regional Direc-tor for Region 11, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 11, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith."IT IS FURTHER RECOMMENDED that all allegations in thecomplaint not found herein be dismissed.13 In the event that no exceptions are filed asprovidedby Section 102.46of the Rules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations and recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations,be adoptedby the Boardand become its findings,conclusions and order,and all objec-tions thereto shall be deemed waived for all purposes.14 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."15 In the event that this recommended Order is adopted by the Board afterexceptions have been filed,this provision shall be modified to read:"Notifythe Regional Director for Region 11, in writing,within 20 days from the dateof thisOrder,what steps Respondent has taken to comply herewith." FREDRICKSON MOTOR EXPRESS CORPORATION569APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer Murrey Sherrill, Marshall Ruple,Richard Eady, Don Larson, and A. Dale Robinsonimmediate and full reinstatement to their former jobsor, if those jobs are no longer in existence, to substan-tially equivalent jobs,and reimbursethem for any lossof pay theymayhave suffered because of our discrim-ination practiced against them.WE WILL NOT discharge our employees, thereby dis-criminating in regard to their hire and tenure of em-ployment, in order to discourage their engagement inunion or concerted activities protected under the Na-tional Labor Relations Act, as amended.WE WILL NOT coercively interrogate our employeesconcerning their union activities or affiliations.WE WILL NOT order our employees to cease engag-ing in union activities or to report on the union activi-ties of other employees.WE WILL Nor threaten our employees that there willnever be a union at our terminals.WE WILL NOT threaten our employees with dis-charge for engaging in activities on behalf of Interna-tionalUnion of District 50, Allied and TechnicalWorkers of the UnitedStates andCanada, or any otherlabor organization.WE WILL NOT threaten our employees with reprisalsfor wearing union insignia on their apparel.WE WILL NOT threaten our employees that wage in-creases will be withheld if they engage in union activi-ties.WE WILL NOT tell our employees that we will neversign a contract with the above-named union.WE WILL NOT warn our employees that we are mak-ing a list of the names of employees who wear unioninsignia.WE WILL NOT tell our employees that we will learnthe names of the employees who sign union authoriza-tion cards.WE WILL NOT order our employees to refrain fromengaging in union activities on company time whilepermitting employees to engage in other non-work ac-tivities on working time.WE WILL NOT discriminatorily promulgate or en-force a no-solicitation rule.WE WILL NOT, in any other manner, interfere with,restrain, or coerce employees in the exercise of theirright to self-organization, to form, join, or assist anylabor organization, to bargain collectively through rep-resentatives of their own choosing, to engage in con-certedactivitiesfor the purposes of collectivebargaining, or other mutual aid or protection, or torefrain from any or all such activities.All our employees are free to become, remain, or re-frain from becoming or remaining, members of the above-named or any other labororganization.FREDRICKSON MOTOR EXPRESSCORPORATION(Employer)DatedBy(Representative)(Title)We will notify Murrey Sherrill, Marshall Ruple, RichardEady, Don Larson, and A. Dale Robinson, if presentlyserving in the Armed Forces of the UnitedStates,of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after their dischargefrom the Armed Forces.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 1624 Wachovia Building, 301North Main Street, Winston-Salem, North Carolina 27101,Telephone 919-723-2300.